Exhibit 10.17
(English Translation)




Guodian Inner Mongolia Xilinguole Tianhe Wind Power Plant Stage One
49.3MW Wind Turbine Tower Cylinder Equipment Contract


















Contract Index: GDNMGXNYXLGLTHFDYQSB2010-002




Buyer: Xilinguole Tianhe Wind Power Development Co., Ltd.


Seller: Liaoning Creative Wind Power Equipment Co., Ltd.


September of 2010


Place: Hohhot, China


 

Liu, Hong Zhong Qi, Feng  Wang, Dong Bin

 
                                                                                                        
 
 

--------------------------------------------------------------------------------

 
 
Terms and Conditions


1.  
Definitions



The following terms used in this document are herein defined.


1.1.  
“Contract” is referring to the mutual agreement conveyed in the form of
contract, signed and entered by both parties, including each and every appendix,
riders and any other documents mentioned in the aforesaid documents.



1.2.  
“Contract Price” is referring to the amount of payment that is payable to Seller
by Buyer, upon Seller’s duly and complete performance under the contract.



1.3.  
“The Buyer” is referring to Xilinguole Tianhe Wind Power Development Co., Ltd.
(hereafter “ Buyer”)



1.4.  
“The Seller” is referring to Liaoning Creative Wind Power Equipment Co., Ltd.
(hereafter “Seller”)



1.5.  
“Contract Product” is referring to the inspected Wind Turbine Tower Cylinder,
Pre-buried Foundation Ring and its accessories, underground Bolt and other
products, as well as the complete set of technical inspection information by
Seller under this contract.



1.6.  
          “Superintendent” is referring to, during the production, any quality
supervision on the essential part and procedure of Seller’s product is conducted
by a qualified supervising body or a representative designated by Buyer for
supervision on paper or on-site. Such quality supervision shall not discharge
Seller’s warranty to contract product.



1.7.  
“Pre-inspection” is referring to an inspection conducted after the installation
and 250 hours Test Run of the entire line in compliance with rules in the
certificate of inspection set forth by Buyer. Once inspection is passed, Buyer
shall issue Certificate of Pre-inspection.



1.8.  
“Final Inspection” is referring to the inspection at the end of quality warranty
term. If the inspection indicates that the product integrity, quality and other
contract conditions were fully satisfied, with satisfying operation, Buyer shall
issue a certificate of final inspection signed by both parties.



1.9.  
“Place of Project” is referring to the place where installation is conducted for
Xilinguole Tianhe Wind Power Development Co., Ltd. Tianhe Project Wind Power
Plant Stage One Project.



2.  
Language and Applicable Law



2.1.  
This contract is written, explained and indicated in Chinese.



2.2.  
This contract is governed by the law and administrative rules of China.



3.  
Measurement



3.1.  
The weight, size and other measurement are applying the metric system.



4.  
Scope of Contract



4.1.  
The scope of supply shall include 50 sets of Wind Turbine Tower Cylinders and
their accessories as required by the drawing (including Pre-buried Foundation
Ring and its accessories, underground bolts, Foundation Ring Brace and iron
items, Tower, ladder, tower door and door lock, tower platform, cable
installation accessories, electronic lighting system, safety wire rope and
others), specialized tool, technical information, loading, shipping and any item
missed or omitted from the supply list, which should have been included in the
scope of the supply and is necessary to satisfy the requirement of the
Technology Agreement warranting the performance of the contract.

 
 
 

--------------------------------------------------------------------------------

 
 
4.2.  
For details of drawing, scope of supply, delivery of technical information and
delivery schedule, please see the appendix.



4.3.  
For technical requirement and warranty to Seller’s contract product, please see
details in the specification listed in the bidding documents.



4.4.  
Any product supplied by Seller shall be qualified and accompanied with
information of processing machine and testing measure. Any materials used in the
product shall be accompanied with valid certificate of inspection.



4.5.  
Buyer shall have right to adjust the quantity of supply, depending on Seller’s
delivery progress and/or Buyer’s specific project. The computation of the total
contract price depends on the itemized contract price and Buyer is required to
notify Seller with an eight-week advance written notice.



5.  
Requirement of Quality and Technical Standard



5.1.  
Quality, specification, technical standard and function of product shall conform
to the bidding documents and the drawing of the Wuhan GC China Turbine Corp.



5.2.  
Warranty: the usable life of Seller’s wind turbine cylinder shall exceed 20
years.



6.  
Contract Price



6.1.  
The contract price and also the total contract price is 25.5 million yuan (In
Word: twenty-five million five hundred thousand yuan). Such price is CIF Buyer’s
designated place, including the tax payable by the Seller, inspection fee,
labeling fee, technical information fee (including postage), technical service
fee, and the packing, shipping, insurance, loading from the factory to the wind
power plant, so as to any other cost and expense incurred prior to the shipping.



6.2.  
For the itemized price, please see the Itemized Price Quotation of Single Set of
Tower.



7.  
Payment



7.1.  
Any payment under this contract is payable in Chinese Renminbi. The payment
shall be made by note, wire or draft.



7.2.  
All payment under the contract shall be made according to the following:



7.2.1.  
Ten percent (10%) of total contract price shall be payable to the Seller as the
advanced payment within two weeks immediate after the contract takes effect, and
upon the Buyer’s receipt of Seller’s following documents:



a)                 Irrevocable Performance Bond issued by a bank and equivalent
to 10% of total contract price. Such Performance Bond is returnable in no later
than 30 days after all the contract products are delivered and pass the
pre-inspection; however, if any dispute arises or is pending the resolution
during the above period, the valid term of the Performance Bond shall be
extended to the end of the dispute with the full payment to the damage.


b)                 Receipt with the treasury seal and equivalent to ten percent
(10%) of total contract amount.
 
 
 

--------------------------------------------------------------------------------

 
 
7.2.2.  
Eighty percent (80%) of total contract price shall be payable to Seller as the
delivery payment upon the delivery of product fully conforming to the delivery
schedule, and the Buyer’s receipt and review of the following documents (for 50
sets of pre-buried foundation rings and their accessories, 50 sets of
underground bolts, 50 sets of tower holders and others):



a)                 Receipt with treasury seal and equivalent to eighty percent
(80%) of total contract price (as soon as 50 sets of pre-buried foundation rings
and their accessories, 50 sets of underground bolts and 50 sets of tower holders
were delivered, a VAT invoice equivalent to 100% of total contract price shall
be issued).


b)                 Three copies of certificates issued by Buyer to certify its
receipt of product and qualified package inspection.


c)                 One original Bill of Shipping and one duplicate for each set
of product.


7.2.3.  
Ten percent (10%) of total contract price shall be payable to Seller as warranty
payment as soon as Buyer issued the certificate of pre-inspection (12 months
since the production and the passage of pre-inspection or 18 months since the
complete delivery and the passage of package inspection, whichever shorter), and
the performance reaches the standard set forth in appendix of this contract and
Buyer’s receipt and review of the following documents:



a)                 Receipt with treasury seal and equivalent to ten percent
(10%) of the total contract price.


b)                 One original and one duplicate copy of final certificate of
inspection issued by the Buyer’s representative.


8.  
Patent



8.1.  
Seller shall guarantee none of Buyer’s use of such product or any part is
subject to any claim of intellectual property infringement by a third party
(including but not limited to patent, trademark or copyright). When any third
party files a claim for damage, Seller shall proceed with its response, and
takes responsibility outstanding under the law or economically incurred.



9.  
Assignment and Sub-contract



9.1.  
Unless Buyer’s advance written approval is obtained, Seller shall not assign its
contract duties, in a whole or in a part, to any third party.



9.2.  
The Seller is responsible for any material or parts it purchases under this
contact.



10.  
      Shipping, Delivery and Insurance



10.1.  
The time and sequence of delivery shall strictly conform to the delivery
schedule (see Delivery Schedule).



10.2.  
Place of Delivery: the place of delivery is the place of installation designated
by Buyer.



10.3.  
Seller shall ship the product to the Buyer’s designated place – place of
installation for wind turbine tower cylinder. Seller is responsible for the
shipping, insurance and storage to the Buyer’s designated place set forth in the
contract. The cost and expense for such are included in the contract price. The
Date of Seller’s Delivery is the day when the contract product is dropped off at
the place of project. Such day is the starting day to calculate the liquidated
damage for any delay of delivery.

 
 
 

--------------------------------------------------------------------------------

 
 
10.4.  
The recipient: Xilinguole Tianhe Wind Power Development Co., Ltd.



10.5.  
The Seller has duty to buy insurance for the product covering the shipping to
the Place with 110% (One Hundred and Ten Percent) coverage on any shipped
product.



11.  
Packing and Labeling



11.1.  
Any packing and labeling to the Seller’s product shall conform to the
requirement set forth by the GB191-73 Packing, Storing and Labeling standard and
the relevant national administrative authority. They shall also fit for the long
distance shipping, multiple transports, loading and unloading. Such packing and
labeling shall have good resistance during the shipping, loading and unloading,
with shock-absorption and anti-shock functions. If the packing is incapable of
preventing damage caused by the vertical or horizontal acceleration during the
shipping, loading and unloading, Seller has duty to provide resolution through
the design and structure. The packing shall, based on the features of product,
be equipped with protective measures to prevent dampness, mildew, rust and
corrosion.



11.2.  
Any damage or loss caused by Seller’s improper packing and storing, no matter
where and when it is discovered and as soon as it is verified, Seller shall
promptly provide repairing and replacing. Seller shall also be liable for any
delay caused therefrom, while Buyer has right to claim for liquidated damages
according to Clause 15.9 of this contract.



11.3.  
Pursuant to Buyer’s request, Seller shall print Buyer' Logo on the product prior
to the shipping only and shall not print any others than that.



12.  
      Technical Service and Contact



12.1.  
Seller shall dispatch experienced technician to the place of project to resolve
any problem of quality detected during the installation.

 
When Buyer makes a request for on-site resolution, the Seller shall respond
within 12 hours of its receipt of Buyer’s notice and arrived at the place of
project within 24 hours of that. Buyer shall have right to request a replacement
of the Seller’s incompetent employee. Under such circumstance, Seller shall duly
appoint another employee acceptable to the Buyer without affecting the ongoing
progress. If no response within 10 days pursuant to Buyer’s written request, it
shall be deemed a delay and treated as to Clause 15.11.





12.2.  
When any occurrence is so significant that a consultation between the parties is
necessary, each party shall have right to call upon a conference and the other
shall attend unless extreme circumstance exists.



12.3.  
Each party shall sign the minute or memo for each meeting or other contact and
shall execute the same. Any modification of contract shall be approved and
finalized by each party’s authorized representative. Such modification shall be
timely notified to any party of the prior contract for purpose of record.



12.4.  
Any documents sealed with “classified” shall be kept confidential by both
parties.



12.5.  
For necessary outsourcing within the scope of supply, Seller shall provide a
list of major suppliers to Buyer for confirmation. Seller shall notify Buyer the
designated supplier from the confirmed list. Seller is responsible for its
supplier regarding the scope of supply, product, technology interface and
others.

 
 
 

--------------------------------------------------------------------------------

 
 
12.6.  
The Seller shall be responsible for the tower’s cleaning prior to its
installation. The surface shall be maintained in a clean condition.



13.  
Supervision and Inspection



13.1.  
In the 15 days immediately after this contract takes effect, Seller shall
provide a product’s manufacture and inspection standard directory.



13.2.  
Buyer shall designate the wind turbine manufacturer and/or dispatch its own
supervising representative, accompanied with Seller’s inspectors, to conduct as
the Superintendent for the production and out-of-factory inspection and to
supervise the production, inspection, the packing and labeling. Seller has duty
to cooperate with the Superintendent, to provide relevant materials and
standards without any charge.



13.3.  
For the scope of supervision and the specific duties of Superintendent, please
see the Technical Agreement in the appendix.



13.4.  
As soon as the production begins, a production plan for a complete set, a
monthly production progress report and monthly inspection plan shall be
provided.



13.5.  
The content and time of supervision shall be provided in 7 days advance.



13.6.  
Any document or photocopy relevant to the supervision standard (including
factory standard), drawing, information, technology with its actual processing
and inspecting record (including interim inspection record and/or inconsistency
report) shall be provided.



13.7.  
The Superintendent shall be provided with living and working facility.



13.8.  
Any supervision (usually on-site supervision) shall not affect the production
(except for any suspension caused by significant incident) and shall accord to
the actual factory processing. If the Superintendent does not arrive timely
pursuant to the Seller’s notice, the testing at the Seller’s factory shall be
proceeded and its result shall be valid. But the Superintendent shall have right
to collect, review and copy the testing report and result (converted to
supervision on the paper). If it is the Seller’s failure to timely notify, which
results in its one-sided testing, the result of such is inadmissible to the
Buyer and the Seller shall proceed another testing in the presence of Buyer’s
representative.



13.9.  
During the supervision, if the Superintendent discoveries any product or
material defect non-conforming to the standard or packing requirements set forth
in this contract, he shall have right to present his opinion and stop signing.
The Seller shall make effort to correct to satisfy the quality. Whether it is
requested or aware of by the Superintendent or not, the Seller has duty to
voluntarily disclose any significant production defect in a timely fashion and
shall not make any attempt to conceal. The Seller shall not attempt to deal with
such defect without the knowledge of the Superintendent.



13.10.  
The Superintendent’s attendance to the supervision or out-of-factory inspection
or either of them shall not deem a discharge of Seller’s warranty under Clause
16 of this contract, neither a relief of the Seller’s duty to the product
liability.

 
 
 

--------------------------------------------------------------------------------

 
 
13.11.  
After all Seller’s products are out of factory, the proof for quality for the
delivery shall composed of the inspection record and report signed jointly by
the Superintendent and Buyer’s representative and the certificate of inspection
issued by the manufacturer.



13.12.  
As soon as the product is delivered to the designated place, upon the receipt of
Buyer’s notice and together with Buyer, Seller shall organize an inspection on
the packing, appearance and quantity based on the bill of shipping and packing
list. Any non-conformance caused by the fault of Seller and confirmed by both
parties shall be placed under the care and resolution of Seller. Buyer shall
proceed to the inspection as quickly as possible after the products are
delivered. Buyer shall advise Seller the date of inspection three days prior to
such date and the Seller shall send its inspecting personnel to attend the
on-site inspection. Buyer shall provide with working and living facility to the
Seller’s personnel at the Seller’s expense. At the time of inspection, if the
Seller’s personnel does not show up timely, the Buyer shall have right to
proceed the inspection on its own, the result and record of which shall be deem
valid to both parties and admissible evidence for the Buyer’s claim of damage
against the Seller.



13.13.  
If any damage, defect, deficiency or non-conformance with the requirement of
quality standard and regulation set forth in the contract is caused by the fault
of Seller and discovered at the time of inspection, a record shall be made
accordingly and signed by both parties’ representatives, with one copy held on
each party, which shall be admissible as the proof for Buyer’s claim of damage.



13.14.  
If Seller disagrees with the aforesaid claim, it shall request a review within 7
days of receipt of Buyer’s claim for damage; otherwise, such claim will be
established. If disagreed, both parties shall negotiate. Seller shall dispatch
its own representative, at its expense, to the place of inspection to re-inspect
jointly with Buyer, within 10 days after it receives the claim of damage.



13.15.  
If both parties’ representatives disagree to the record of the joint inspection,
either party shall be able to request a qualified third party inspection body
accepted by both party to conduct inspection. The certificate of inspection
issued by such party shall be final and valid with legal effect, bound to both
party with expense on the liable party.



13.16.  
As soon as Seller receives Buyer’s claim for damage based on the Clause 13.12
through 13.15, Seller shall immediately repair, replace or supplement according
to Clause 13.17. Any cost and expense therein incurred from the manufacture,
repair, shipping and insurance shall be borne by the Seller.



13.17.  
In principle, any Seller’s repairing or replacement shall not affect the ongoing
progress but in no event shall exceed one month after its fault is verified. The
end of re-delivery or repairing for such curing is the actual day of delivery,
which is the starting day to calculate the liquidated damage.



13.18.  
Any aforesaid inspection upon delivery, though none of defect is found or any
claim for Seller’s repairing or replacement is fulfilled, shall not deem a
discharge of Seller’s warranty under the Clause 15 and the technical
specification rule.



14.  
Installation, Test Run and Inspection.



14.1.  
During the installation, Seller shall make its best effort to cooperate and
provide any necessary measures in order to succeed the installation.

 
 
 

--------------------------------------------------------------------------------

 
 
14.2.  
During the Test Run, Seller shall dispatch its own staff to attend, if possible,
and cure any defect within a period defined by the Buyer.



14.3.  
The inspection shall proceed according to the certificate of pre-inspection
prescribed by Buyer.



14.4.  
During the performance, if any examination, repairing or replacement is caused
by the fault of Seller, upon its request, Buyer shall make an arrangement with
expense on Seller.



14.5.  
In any time during the performance, for any examination, repairing or
replacement caused by the fault of Seller and, upon Seller’s request, conducted
by Buyer, Seller shall reimburse Buyer according to the following formulation
(all charge depends on the rate at the time of occurrence):



P = ah+M+cm


Including:      P ---- Payment;
a --- Amount of Labor (yuan/hour x person);
h --- Hour (hour/person);
M --- Material (yuan);
c --- Cylinder (Cylinder / shift)
m --- Machine (yuan/cylinder x shift)


14.6.  
After Seller’s Test Run and Buyer’s pre-inspection, Buyer shall issued a
Certificate of Pre-inspection.



15.  
Guarantee and Claim for Damage



15.1.  
The term of guarantee is one year (or 18 months immediate from the package
inspection) starting from the issuance of Buyer’s certificate of pre-inspection
after installation and 250 hour Test Run. The expiration of such term shall not
deem a discharge of Buyer’s liability for any latent product defect. Latent
product defect is defined as any defect impossible to detect under ordinary
circumstance. Seller is liable for any cure of latent product defect.



When any latent product defect is detected, Seller shall repair or replace under
Clause 15.6


15.2.  
Seller shall guarantee its product in excellent quality, with reliable and
maintainable accessories. Any Seller’s technical document and drawing shall be
clear, complete, unified, accurate and correct. Each product shall be provided
with two hard copies of complete and identical technical information (with one
additional electronic copy).

 
 
 

--------------------------------------------------------------------------------

 
 
15.3.  
In any event during the contract, if there is any defect in Seller’s product or
technical information or its technician’s instruction, resulting in the rework
or abandon of product, Seller shall immediately repair or replace free of
charge. Any cost and expense incurred by the necessary replacement at the place
of installation is on Seller. The repairing and replacing shall not exceed 7
days after the fault of Seller is verified. For those impossible to fix or
replace within 7 days, an exempt from the Buyer is required on the individual
basis and an extension is required a further negotiation. Seller shall hire a
third party acceptable to Buyer to conduct on-site repairing and replacing at
its own expense.



15.4.  
If any damage to the product is caused by the Buyer’s failure to comply with
Seller’s technical documents, drawing, manual or any other non-Seller’s fault,
Buyer shall be responsible for the repairing and replacement. However, under
such circumstance, Seller had duty to supply the part for replacement in an
expedient manner. For any Buyer’s emergent request, Seller shall arrange the
shipping of part in a most sufficient expedient way, with cost and expense on
Buyer.



15.5.  
During the term of guarantee, if any defect of Seller’s product is found, which
is not conforming with this contract, Buyer shall have right to file a claim to
Seller once it is convinced that Seller is liable for such defect. If Seller
disagrees, it shall proceed under Clause 13.14, otherwise, Seller shall
immediately repair, replace, pay the damage or authorize Buyer to arrange for
major repair as soon as it receives Buyer’s claim for damage. Any cost and
expense incurred therefrom at the place of installation shall be born on Seller.



15.6.  
If any suspension or postponed installation is incurred due to the Seller’
replacement, repairing to the defective product, the term of warranty shall be
extended accordingly. For any replaced or repaired product, the term of warranty
shall recompute.



15.7.  
After delivery, if any delay to the on schedule operation is caused by Seller’s
fault, for each weekly delay, Seller shall be liable for liquidated damages
equivalent to 1% of total delayed product price.



15.8.  
During the term of warranty, if any Seller’s significant defect, which is
jointly verified by both parties, causes the suspension, Seller shall be held
liable for liquidated damages equivalent to 1% of suspended product value. The
term of warranty for such product shall recompute as soon as the defect is
cured.



15.9.  
For any delay caused by Seller and inconsistent with the delivery schedule set
forth by this contract, the date of delivery shall be defined as to the Clause
10.1 and 10.3, and a liquidated damage is rightfully payable to the Buyer
through the following ratios:



One Week Delay                                                      1% of total
delayed product value;


Two to Four Week Delay                                       2% of total delayed
product value payable weekly;


Any delay less than one week is calculated as one week.
 
Any delay to the delivery shall not exceed four weeks. On the fifth week, Buyer
shall have right to rescind the contract or is entitle to a double liquidated
damage.



 
If contract is rescinded, Seller shall immediate pay the aforesaid damage and
return any part of Buyer’s payment and interest. Seller shall also be held
liable for any economic loss of damage incurred thereon.
 
 
 

--------------------------------------------------------------------------------

 





15.10.  
If any delay is caused by the Seller’s service, for each week’s delay,
liquidated damages equivalent to 1% of total contract price is payable by
Seller, which in no event shall exceed 5% of a single product total contract
price.



15.11.  
For any on-site service requested by Buyer, if Seller does not respond and
arrive within the timeframe set forth by Clause 12.1, liquidated damages of 5000
yuan per cylinder per day is payable to the Buyer for each delay.



15.12.  
Any single or multiple accumulated damages and liabilities of Seller under this
contact shall not exceed 10% of total contract price.



15.13.  
Buyer promised to unload within 4 days after the shipping carrier for tower
cylinder has arrived. Starting from the fifth day, the carrier withholding will
be charged and shall be reimbursable to Seller at the rate of 2,000 yuan per day
per vehicle. If necessary, Seller shall provide two backups with 10 cars per
backup free of charge and Buyer shall be responsible for loading and unloading.



15.14.  
 When claiming the reimbursement for carrier withholding, Seller shall provide
with detailed proof, including the time of shipping, shipping vehicle license
plate number, time of arrival, time of unloading, time of unpacking inspection
and reason for carrier withholding and etc. Such proof shall be confirmed and
signed jointly by the representatives of Buyer, Seller, Superintendent and
installation party and forwarded to Buyer in original within one week of
unloading, otherwise, Buyer shall have right to refuse to reimburse.



16.  
Force Majeure



16.1.  
Force Majeure is defined to any unpredictable, unavoidable and irresolvable
occurrence at the time of contract, including but not limited to disaster, act
of god (such as typhoon, flood, earthquake, fire, blast and so on), war (no
matter declared or not), rebellion, disturbance and etc. Either party whose
performance is affected by such Force Majeure shall be entitled to an extension
equivalent to a period so affected, but in no event shall be entitled to an
adjustment of contract price.



16.2.  
Either party affected by Force Majeure shall promptly notify the other of the
incident by facsimile, and shall forward to the other party, within 15 days
thereafter, the proof of incident issued by a qualified official agency. The
affected party shall make best effort to mitigate the damage and delay so
affected by the event. The affected party, as soon as the affect by the event of
Force Majeure is removed, shall resume performing immediately.



16.3.  
In the event that any effect caused by the Force Majeure is estimated to exceed
120 days by both parties, either party shall resort to a friendly negotiation
for each performance (including delivery, installation, test run, inspection and
the etc. )

 
 
 

--------------------------------------------------------------------------------

 
 
17.  
Tax



17.1.  
Tax of General Contractor:

 
Under the tax law and regulation of Chinese government, the general contractor
is responsible for any outstanding tax arising from this contract.





17.2.  
Tax of Sub-Contractor:

 
Under the tax law and regulation of Chinese government, the Sub-contractor is
responsible for any outstanding tax arising from this contract. Seller shall be
responsible for such outstanding tax and fee arising from this contract.





18.  
Arbitration



18.1.  
Any disputes arising from this contract shall be resolved through both parties’
friendly negotiation, if failed, shall be submitted to Arbitration Committee for
arbitration.



18.2.  
The place of arbitration is at Buyer’s domicile.



18.3.  
The decision of arbitration is binding to either party.



18.4.  
Unless otherwise decided by the arbitration, the losing party shall be liable
for any cost and expense incurred in the aforesaid proceeding.



18.5.  
During the arbitration, the arbitrated part shall not affect the performance of
un-arbitrated part.



19.  
Effectiveness, Modification and Termination



19.1.  
Effectiveness

 
This contract takes effect after it is signed, sealed with Stamp for Contract
Only by both parties’ authorized representatives or agents (a written
authorization of authorized representatives required).





The official holiday and weekend shall not affect the performance of contract.


19.2.  
Once the contract takes effect, neither party is allowed to unilaterally modify
this contract (including the appendixes). But either party has right to submit a
written proposal for modification, change, cancellation or supplemental. Such
proposal shall be notified to the other party in writing and signed by both
parties. For a proposal to change contract price or lead-time, within 15 days of
such receipt, a detailed explanation for the factors affecting contract price
and/or lead-time shall be submitted. It shall only become valid after it is
jointly signed by either party’s authorized representative or agent (a written
authorization of authorized representatives required) and approved by the former
supervising authority. If any modification is made without Buyer’s agreement,
Seller shall have no right for any proposal by adding or canceling any project.
In the meantime, Buyer shall have right to submit its disagreement and claim for
damage.



19.3.  
If any Seller’s violation or refusal to perform is found, Buyer shall notify it
in writing. Upon receipt of such, Seller shall confirm and adapt accordingly
within 15 days. If 15 days is deemed to be insufficient, Seller shall submit a
plan for adaption. If Seller neither adapts nor plans to adapt, Buyer shall
reserve right, in whole or in part, to terminate the contract. For such
termination, Buyer is not to issue any notice of change. Seller shall be held
liable for any cost, loss and damage incurred therefrom. If Seller’s breach of
contract is specified and regulated in this contract, it shall proceed
accordingly.

 
 
 

--------------------------------------------------------------------------------

 
 
19.4.  
If Buyer executes its right of termination, it shall have right to cease any due
payment as of the date of termination. Also, Buyer shall have right to claim any
advanced payment from Seller.



19.5.  
During the contract, if the national policy is changed, resulting in
impossibility or impracticality of performance, Seller and/or Buyer is entitled
to termination or modification of contract, of which the details is subject to
the negotiation between parties.



19.6.  
For any non-delivery caused by Seller, it shall be liable for liquidated damages
equivalent to 30% of non-delivered product value and other Buyer’s economic
loss. The charging rate for the loss of power depends on the average volume of
power generated by the group that is affected by the non-delivered product in
the same period. The power price is 0.63 yuan /kWh.



19.7.  
In the event that Seller is bankrupted, transferred (acquired, merged, dissolute
or revoked), insolvent or operated by a Receiver for its creditor, Buyer shall
have right to immediately notify Seller, the Receiver or its successor in a
writing to terminate the contract, or, at the option of those and under a
reasonable guarantee of contract, to perform a partial contract agreed upon
Buyer.



19.8.  
Suspension Caused by Breach of Contract

 
If Seller breaches contract or commits negligence to the producing regulations
or during the performance, Buyer can demand Seller to cease any breached
performance until the breach is corrected.
 
20.  
Miscellaneous



20.1.  
The contract consists of



Tender Document and its supplement (if any);
Bid Winner’s bidding document and its supplement;
Bid Winner’s Clarification;
The terms of this contract;
Other supplements, drawings, minutes and written documents signed by both
parties and the etc.
 
Each of aforesaid contract documents is complementary to each other. Shall
inconsistence exist between the past and later documents, the later one shall
prevail. Shall contradiction exist between the drawing and the written; the
written description shall prevail. Shall inconsistence exist on standards, the
higher standard shall prevail.
 
Each appendix is undividable part of this contract and has the same legal
effect.
 
 
 

--------------------------------------------------------------------------------

 
 
20.2.  
Unless either party obtains an approval from the other in advance, it shall not
assign its rights or duty, in a whole or in a part, to a third party.



20.3.  
[Seller’s Project Manager]

 
Seller shall appoint a high efficient representative or authorized person and
acceptable by Buyer’s written agreement, as its project manager and to take
responsibility for the whole project. Such person shall duly execute the same as
Buyer’s duty. Any direction by this person is deemed a Seller’s direction to the
Buyer. If Buyer is convinced such person incompetent, a replacement can be made
pursuant to a bilateral negotiation.





20.4.  
[Qualified and Sufficient Staff]

 
Seller shall provide qualified and sufficient engineers, directors and other
staff. All authorized personnel will be particularly listed, recorded and
notified to Buyer, with indication of their name, background and mailing
address. Such list shall be subject to Buyer’s examination.
 
20.5.  
For either party’s correspondence or request, if in written and forwarded in
person, registered mail, air mail, telegraphy or facsimile to the address
provided by the other, shall be deemed received by the other upon a personal
and/or electrical confirmation.



20.6.  
There are six counterparts of this contract, one original and three counterparts
in Buyer, one original and one counterpart in Seller. This contract and the
Technical Agreement have a same legal effect.

 
 
 

--------------------------------------------------------------------------------

 
 
The addresses of the contracting parties:


Name:
Xilinguole Tianhe Wind Power Generation Co. Ltd.
Liaoning Creative Wind Power Equipment Co., Ltd.
Address:
23 Jingqiao Rd, Shaihan District,
City of Hohhot, Inner Mongolia
Maoshan Industry Yuanqu C Qu,
Tieling City, Liaoning Province
Zip Code:
010040
112000
Contact:
Liu, Hongzhong
Wang, Haibo
Telephone:
0471-4505546
0410-6129600
Facsimile:
0471-4505546
0410-61299331
Bank:
   
Account No.:
   
Tax No.:
   
E-Mail:
   



Signature:


Buyer:
Seller:
Company Name:
Xilinguole Tianhe Wind Power Generation Co. Ltd.
Company Name:
Liaoning Creative Wind Power Equipment Co., Ltd.
Legal Representative:
(or Agent)
/s/ Huang Xia Cheng
(Stamp for Contract Only)
Legal Representative:
(or Agent)
/s/ Wang Dong Bing
(Stamp for Contract Only)
Signing Date:
2010.9.7
Signing Date:
2010.9.7





 
 

--------------------------------------------------------------------------------

 